The claimant, I believe, is entitled to compensation for her long years of service. An express obligation to pay is indicated by the evidence, and an implied promise is apparent from the facts. (Moore v. Moore, 3 Abb. Ct. App. Dec. 303, 312; Gillan v. O’Leary, 124 App. Div. 498, 501.) Claimant was a stranger, not seeking a home, and the decedent needed a housekeeper, and had no thought of extending the charity of his roof. The surrogate was not justified in not taking into consideration the evidence of service performed and its value. (Hull v. Littauer, 162 N. Y. 569, 572; McKeon v. Van Slyck, 223 id. 392.) Meritorious claims should not be rejected by over-cautious courts. (Matter of Wood, 207 App. Div. 41, 45.)
The decree should be reversed and the claim allowed. (Matter of McGillicuddy, 194 App. Div. 28; Matter of Hughes, 229 id. 614; Matter of Brush, 230 id. 787, revg. 136 Misc. 581.) I dissent and vote to reverse and for allowance of claim at the rate of twenty-five dollars per month.
Hill, J., concurs.
Decree affirmed, with costs to the respondent payable out of the estate.